              Case 2:21-cr-00104-TLN Document 100 Filed 07/29/21 Page 1 of 1


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 CAMERON DESMOND
   AARON D. PENNEKAMP
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                      CASE NO. 2:21-CR-00104-TLN-7
12
                                Plaintiff,          PROPOSED ORDER
13
                           v.
14
     JEROME ADAMS,
15
                                Defendant.
16

17

18                                           [PROPOSED] ORDER
19          IT IS HEREBY ORDERED that the government’s motion to continue the bail reviewing hearing
20 in the above-captioned case is GRANTED.

21
            IT IS FURTHER ORDERED that the bail reviewing hearing currently scheduled for July 30,
22
     2021 is CONTINUED until August 3, 2021 at 2:00 p.m.
23
            IT IS SO ORDERED.
24
     Date: July 28, 2021
25

26

27

28
